 CaseCase
      6:18-cv-00038
          5:18-cv-00014-OLG
                     DocumentDocument
                              19-4 Filed
                                       42onFiled
                                            03/11/19
                                                 08/20/18
                                                     in TXSD
                                                          PagePage
                                                               1 of 1
                                                                    7 of 7




                              UNITED STATES DISTRICT COURT
                                                                                      FILED
                               WESTERN DISTRICT OF TEXAS                                 AUG 2 0 2018
                                  SAN ANTONIO DIVISION
                                                                                CLERK U.S. DISTRICT COUT
                                                                                WESTERN ISTPIQF_J'XAS
WESTITIEIMER REGENCY I, L.P.,

                  Plaintiff

V.                                                              Civil No. 5:18-CV-14-OLG

GREAT LAKES REINSURANCE (UK) SE, )
CERTAIN UNDERWRITERS AT LLOYDS )
LONDON, ALTERRA AMERICA            )
INSURANCE COMPANY, ASPEN           )
SPECIALTY INSURANCE COMPANY,       )
INDIAN HARBOR INSURANCE COMPANY,)
STARR SURPL"US LINES INSURANCE     )
COMPANY, COMMERCIAL INDUSTRIAL )
BUILDING OWNERS ALLIANCE, INC.,    )
IRONSHORE SPECIALTY INSURANCE      )
COMPANY, HOMELAND INSURANCE        )
COMPANY OF NEW YORK, CLAIMS        )
ADJUSTING GROUP, [NC., JOHN EUGENE )
BRINKLEY, and ATAIN SPECIALTY      )
INSURANCE COMPANY,                 )

                  Defendants.                        )

                                               [I) 1 I] JI

       This case is before the Court on Plaintiff's Motion to Compel Deposition Testimony on

Certain Rule 30(b)(6) Topics (docket no. 33). The Court finds that the motion to compel should

be GRANTED.

                                             Background

       Plaintiff initiated this litigation by filing its Original Petition in the 285th Judicial District

Court of Bexar County. Docket no. 1-1. Plaintiff, a Texas corporation, is the owner of property

located at 8725 Marbach Road in San Antonio Texas (the Property) that was damaged during a

hailstorm that occurred on April 13, 2016. Docket no. 17 at     ¶IJ 1,   17-18. Defendants issued an



                                                 1   of7
                                          EXHIBIT 4
 CaseCase
      6:18-cv-00038
          5:18-cv-00014-OLG
                     DocumentDocument
                              19-4 Filed
                                       42onFiled
                                            03/11/19
                                                 08/20/18
                                                     in TXSD
                                                          PagePage
                                                               2 of 2
                                                                    7 of 7




insurance policy covering the Property through the CIBA Industrial/Residential Property

Insurance Program. Docket nos.    1   at ¶ 2; 17 at     ¶J   2-13, 16. Plaintiff alleges that Defendants

inadequately investigated and underpaid its claim for property damage arising from the April

2016 storm, and asserts claims for unfair settlement practices in violation of Chapter 541 of the

Texas Insurance Code, docket no. 17 at      ¶IJ   41-49, 52-57; breach of contract,       Id.   at ¶ 50; violation

of the prompt payment requirements of Chapter 541 of the Texas Insurance Code,                     id.   at ¶J 58-

61; and breach of the duty of good faith and fair dealing,          id.   at ¶ 62. Plaintiff seeks damages in

excess of $75,000. Docket no. 17 at ¶ 14.

       The parties have agreed to an August 23 and 24 deposition of Greg Nardone, who has

been designated pursuant to Fed. R. Civ. P. 30(b)(6) as the corporate representative for

Defendants Great Lakes Reinsurance (UK) SE, Commercial Industrial Building Owners

Alliance, Inc., and Claims Adjusting Group, Inc. Docket no. 33 at 3. Defendants have asserted

objections to several of the topics set forth in the deposition notice, and Plaintifr s motion to

compel seeks an order overruling certain of those objections.

                                  Legal Standards and Analysis

       Rule 3 0(b)(6) of the Federal Rules of Civil Procedure permits a party to name a

corporation as a deponent. The party seeking the depose the corporation must "describe with

reasonable particularity the matters for examination[,]" and the individual designated to testify

on the corporation's behalf must then "testify about information known or reasonably available

to the organization." If the corporation objects to any matter set forth in the deposition notice, it

"bears the burden of demonstrating to the court that the notice is objectionable or insufficient"

and may file a motion for a protective order pursuant to Fed. R. Civ. P. 26(c) in order to make




                                                    2   of 7
                                           EXHIBIT 4
 CaseCase
      6:18-cv-00038
          5:18-cv-00014-OLG
                     DocumentDocument
                              19-4 Filed
                                       42onFiled
                                            03/11/19
                                                 08/20/18
                                                     in TXSD
                                                          PagePage
                                                               3 of 3
                                                                    7 of 7




that showing.' Beach Mart, Inc.    v.   L & L Wings, Inc., 302 F.R.D. 396, 406 (E.D.N.C. 2014)

(quoting Robinson   v.   Quicken Loans, inc., 3:12-CV-00981, 2013 WL 1776100, at *3 (S.D.W.

Va. Apr. 25, 2013)); see also New England Carpenters Health Benefits Fund v. First DataBank,

Inc., 242 F.R.D 164, 166 (D. Mass. 2007) (noting that "there is no provision in the rules which

provides for a party whose deposition is noticed to serve objections so as to be able to avoid

providing the requested discovery until an order compelling discovery is issued")

        First, Defendants have objected to Plaintiff's proposed inquiry into "{t]he procedures or

policies or manuals related to the handling of property damage claims from 2015 to the

present[,]" on relevance, proportionality, and undue burden grounds, and have asserted that

"Defendant has previously advised Plaintiff that it did not maintain responsive materials."

Docket no. 37-1 at 3-4. The Court finds that Defendants' objections lack merit. While Plaintiff's

complaint does not allege any violation of any internal policy regarding the handling of property

damage claims, it is likely that such policies would be relevant to Plaintiff's allegations that

Defendants processed Plaintiff's claim in a manner inconsistent with the requirements of the

Texas Insurance Code. And if Defendants' testimony is truly that Great Lakes maintains no

procedures or policies or manual relating to the handling of property damage claimsa

surprising claim given their representation that "Defendant Great Lakes was responsible for the

adjustment and initial payment of Plaintiff's claim" docket no. 28 at ¶   4it is not necessary to
enter a protective order or modify the deposition notice: the corporate representative may simply

testify as such.




         Although this was not the procedure by which this discovery dispute was presented to
the Court, further motions practice is not necessary. The Court will construe the parties' filings
as a motion seeking a protective order, and will hold Defendants to their burden of showing that
the deposition notice should be modified.
                                                  3   of7
                                            EXHIBIT 4
 CaseCase
      6:18-cv-00038
          5:18-cv-00014-OLG
                     DocumentDocument
                              19-4 Filed
                                       42onFiled
                                            03/11/19
                                                 08/20/18
                                                     in TXSD
                                                          PagePage
                                                               4 of 4
                                                                    7 of 7




       Second, Defendant has objected to Plaintiff's proposed inquiry into "[d]uties owed to

Plaintiff under the Texas Insurance Code, common law, or other applicable law, and its

delegation of those duties to any third party" on the basis that "this topic.    . .   is overly broad in

that it seeks a legal opinion from a lay witness." Docket no. 37-1 at 4. Defendants' objection

does not actually present an overbreadth issue, and the proposed inquiry is not improper merely

because a lay witness would be asked to explain their understanding of Defendants' legal

obligations. Sigmund v. Starwood Urban Retail       VI,   LLC, 236 F.R.D. 43, 47 (D.D.C. 2006)

(discussing Ecrix Corp.    v.   Exabyte Corp., 95 F.Supp.2d 1155, 1158-59 (D.Colo. 2000)). And to

the extent that tbis line of inquiry might result in improper legal opinion testimony from a lay

witness, an objection to that testimony would be better raised in a motion seeking to exclude

such testimony at trial.

       Third, Defendants have objected to Plaintiff's proposed inquiry into "Great Lakes's

participation in the CIBA Insurance program as it relates to Plaintiff, the Property, or the Policy,

including the structure of the program and the individuals involved in its maintenance" on

relevance, proportionality, and overbreadth grounds, and because they argue that "the terms

'participation,' 'structure of the program,' and 'its maintenance' are vague and ambiguous."

Docket no. 37-Pat 4. The participation of Great Lakes and the other Defendants in the CIBA

Insurance program are central to this case, and the Court therefore finds no merit in Defendants'

objections that inquiry into that participation is irrelevant or disproportionate to the needs of the

case. To the extent that there is any uncertainty regarding the meaning of the terms

"participation," "structure of the program," or "maintenance," such uncertainty could easily be

dispelled through the clarification of any unclear questions asked during the deposition, and does

not require modification of the deposition notice. Beach Mart, Inc.     v.   L & L Wings, Inc., 302



                                                 4of7
                                            EXHIBIT 4
 CaseCase
      6:18-cv-00038
          5:18-cv-00014-OLG
                     DocumentDocument
                              19-4 Filed
                                       42onFiled
                                            03/11/19
                                                 08/20/18
                                                     in TXSD
                                                          PagePage
                                                               5 of 5
                                                                    7 of 7




F.R.D. 396, 405 (E.D.N.C. 2014) ("discovery requests 'should not be read or interpreted in an

artificially restrictive or hypertechnical manner to avoid disclosure of information fairly covered

by the discovery request.'   . . .   Neither should parties craft objections to requests for production of

documents or to noticed topics of Rule 30(b)(6) depositions so as to avoid disclosure." (internal

citations omitted)). Regardless of whether Plaintiff intends to inquire into CIBA's participating

insurers or internal corporate structure, the corporate representative should be prepared to testify

regarding either topic to the extent that those topics touch upon the operations of the parties on

whose behalf he has been designated as a corporate representative. The fact that the extent of

Defendants' involvement in the CIBA Insurance program remains unclear underscores the

necessity of this inquiry. For this same reason, the Court finds no merit in Defendants' objection

to Plaintiffs proposed inquiry into "CIBA's legal compliance policies and procedures, including

its ability to conduct insurance business in Texas." Docket no. 33 at 7.

       Fourth, Defendants have objected to Plaintiffs proposed inquiry into "[tjhe criteria and

procedures for the selection and retention of independent adjusters and consultants handling

wind damage claims including, where applicable, the contract between the Great Lakes and any

third party adjusting company responsible for adjusting Plaintiffs' claim" on overbreadth and

proportionality grounds, and because "Defendant was not responsible for the selection and

retention of independent adjusters or consultant in this claim, has no knowledge of Great Lakes'

contractual agreements with third parties{.]" Docket no. 37-1 at 5. Since Plaintiff has asserted

claims that dispute the qualifications of the independent adjusters who investigated its claim, its

proposed inquiry into the criteria by which those adjusters were selected is both relevant and

proportionate. Defendantswho have asserted that "Defendant Great Lakes was responsible for

the adjustment and initial payment of Plaintiffs claim" docket no. 28 at ¶ 4have also asserted



                                                     5   of 7
                                              EXHIBIT 4
  CaseCase
       6:18-cv-00038
           5:18-cv-00014-OLG
                      DocumentDocument
                               19-4 Filed
                                        42onFiled
                                             03/11/19
                                                  08/20/18
                                                      in TXSD
                                                           PagePage
                                                                6 of 6
                                                                     7 of 7




in objection to this proposed inquiry that Defendant Great Lakes "was not responsible for the

selection and retention of independent adjusters or consultant in this claim" and "has no

knowledge of Great Lakes' contractual agreements with third parties[.]" Docket no. 37-1 at 5. To

the extent that the corporate representative lacks personal knowledge, it is Defendants'

obligation to "prepare [him] to give 'knowledgeable and binding answers for the corporation."

Beach Mart, 302 F.R.D. at 406 (quoting United States v. Taylor, 166 F.R.D. 356, 361 (M.D.N.C.

1996), aff'd, 166 F.R.D. 367 (M.D.N.C. 1996)). In any event, this purported lack of knowledge

does not present a basis for entering a protective order or modifying the deposition notice:

Defendants should simply explain their lack of knowledge in their testimony, and testify in a

manner that clarifies Great Lakes' involvement in the selection of the adjusters and the initial

handling of Plaintiff's claim.

          Fifth, Defendants have objected to Plaintiff's proposed inquiry into "[t]he decision-

making regarding reserves set on the Claim" on overbreadth, relevance, and proportionality

grounds. Docket no. 37-1 at 3. Defendants once again rely upon Dizdar      v.   State Farm Lloyds,

7:14-CV-402, 2015 WL 12780640, at *8 (S.D. Tex. Jan. 21, 2015), for the proposition that

information regarding the reserve amount established for Plaintiff's claim is beyond the scope of

discovery because good faith bases may exist for the payment of less than the reserve amount.

Docket no. 37 at ¶ 10 (citing Dizdar   v.   State Farm Lloyds, 7:14-CV-402, 2015 WL 12780640, at

*8 (S.D. Tex. Jan. 21, 2015)). However, the Court agrees that evidence regarding the decision-

making process regarding the establishment of a reserve amount with respect to a particular

claim may be relevant because it "could well belie a later claim that the insurer thought in good

faith that there was no possibility of the claim falling within coverage." Trinity E. Energy, LLC v.

St.   Paul Surplus Lines Ins. Co., 4:1 1-CV-814-Y, 2013 WL 12124022, at *2 & n.4 (N.D. Tex.


                                                  6   of 7
                                            EXHIBIT 4
 CaseCase
      6:18-cv-00038
          5:18-cv-00014-OLG
                     DocumentDocument
                              19-4 Filed
                                       42onFiled
                                            03/11/19
                                                 08/20/18
                                                     in TXSD
                                                          PagePage
                                                               7 of 7 of 7




Mar. 8, 2013); Star Creek Ctr., LLC v. Seneca Ins. Co., Inc., 4:17-CV-00607, 2018 WL

1934084, at *4 n.1 (E.D. Tex. Apr. 23, 2018). To the extent that Defendants contend that the

settlement amount they offered was smaller than an initially established reserve amount for

reasons that do not indicate any bad faith on their part, the corporate representative should

simply testify accordingly, and the Court can assess the probative value of that testimony against

any prejudicial effect it might have in determining whether to admit that testimony at trial.
                S

Trinity E. Energy, 2013 WL 12124022, at *2 ("evidence regarding.         . .   loss reserves is irrelevant

if it lacks any tendency to show that {defendant insurer] knew or should have known that its

liability was reasonably clear, yet still denied Plaintiffs' claim.").

        The Court accordingly finds that, as to the deposition topics set forth in Plaintiff's Motion

to Compel (docket no. 33), Defendant has failed to show that entry of a protective order is

necessary or that modification of those topics is required.

                                       Conclusion and Order

        It is therefore ORDERED that Plaintiff's Motion to Compel Deposition Testimony on

Certain Rule 30(b)(6) Topics is GRANTED.



        SIGNED this       f      day of August, 2018.



                                                ORLANDO L. GARCIA
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                 7   of 7
                                          EXHIBIT 4
